2.	 Mr. President, it gives me great pleasure to extend to you, on behalf of the Republic of Cyprus, warmest congratulations on your election to the presidency of the thirtieth session of the United Nations General Assembly. Your wide experience in international affairs and your outstanding qualities, which have distinguished you as Prime Minister and Minister for Foreign Affairs of Luxembourg, a country with long and rich democratic traditions, ensure that the deliberations of this Assembly will be guided by a constructive and creative spirit.
3.	I should like also to express deep appreciation to your predecessor, Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, for the skillful and effective manner in which he presided over the deliberations of the twenty-ninth regular session and the seventh special session of the General Assembly.
4.	The Republic of Cyprus extends a warm welcome to the three new Members of the Organization, Sao Tome and Principe, Cape Verde and Mozambique, which, having emerged from colonial status, have assumed their rightful place as members of the international community. We salute their presence as a further step towards the universality of membership of this global Organization. We hope this process will soon be concluded by the admission to membership in the very near future of the Democratic Republic of Viet Nam and the Republic of South Viet Nam and also of the remaining Territories still under colonial or other alien rule.
5.	Before proceeding further, I wish to pay tribute to the Secretary-General, Mr. Kurt Waldheim, for his dedicated efforts at upholding the principles of the United Nations and attaining its objectives. My country is particularly grateful for his contribution in the search for a just and peaceful solution to the Cyprus problem. We are deeply appreciative of the fact that, with great patience and a sense of fairness, he presided over the negotiations in Vienna and New York in an effort to reach a solution within the framework of the relevant resolutions of the General Assembly and the Security Council, and that, with untiring dedication, he continues to make his good offices available.
6.	This year, the United Nations finds itself celebrating the thirtieth anniversary of its establishment. The fact that its membership has grown from the original 50 States to the present total of 141 demonstrates the significance of the Organization and gives it the dimensions of a truly global community. The universality of its membership shows the momentous evolution which has taken place since the Second World War and underlines the fact that the principles of self-determination and independence have been steadily accepted and widely applied.
7.	A new era has been ushered in for mankind. Old patterns and practices of international thinking and behavior are now outmoded and have given place to the new concept that the world is interdependent and constitutes a single community. The advances of technology have made the world shrink and events occurring in one place have global repercussions. In our small world of today, principles and values such as peace, freedom, and social and economic justice are indivisible and co-operation among peoples and nations is an imperative necessity. It can be truly said that in our interdependent world the alternatives are common progress or common disaster.
8.	This necessity for co-operation was highlighted at the recent Helsinki Conference on Security and Co-operation in Europe. The principles included in the Final Act of the Conference are in line with the Charter of the United Nations and at the same time take due account of the accumulated experience of the past 30 years and the existing situations in the world. The fact that the signatories included Powers which possess the means to destroy our planet within a matter of hours gives particular importance to the Helsinki Conference.
9.	It has become increasingly recognized that, in our age, no one State or group of States can achieve its aims through unilateral actions in disregard of the legitimate interests of others but only through accommodation and co-operation. The seventh special session has gone a long way towards revising and restructuring the world economic order with a view to establishing a more equitable and fair system bridging the gap between the developed and the developing countries. To this effect, much has yet to be done,
but an auspicious beginning has been made. The general awareness of the importance of the problem and of the need to deal with it realistically gives rise to the hope that more concrete results may be forthcoming soon.
10.	The effort to create a new economic order and a better future for mankind is closely connected with the problem of disarmament, and more particularly with the cessation of the spiraling arms race. Colossal sums, now reaching the figure of $300,000 million, are annually squandered on purposeless armaments. If only a small part of this wasteful expenditure were applied to the positive purpose of development, the grave economic difficulties involved could be overcome and the existing gap substantially bridged. Such a halt or reduction in the arms race would serve both the cause of peace and that of development, the two main objectives of the United Nations. Furthermore, the creation of nuclear-free zones on which a hopeful start has been made would be a positive step in the right direction. In this context, we support all efforts for a complete and effective prohibition of all nuclear- weapon tests.
11.	Any expectation, however, of effectively halting the course of armaments would be unrealistic and fruitless in the absence of international security and legal order. For how could nations diminish their war potential in a world of international anarchy? It is my firm conviction that our primary and collective endeavor should be directed to the establishment of effective international security and legal order. To this end, one of the first United Nations steps should be to ensure that the resolutions of the Security Council are effectively implemented.
12.	It is not my intention to deal in any detail with the many and important items on our agenda. I would only say that Cyprus as always in the past will consistently support all initiatives aimed at eradicating racial discrimination and apartheid, at bringing peace with justice in southern Africa, at promoting liberation causes, at protecting human rights everywhere, at advancing the observance of international law and at strengthening the United Nations so that it may become a more effective instrument for security and peace in the world.
13.	I would, however, be remiss if I did not refer more particularly to the Middle East problem which by analogy and by its geography is connected with that of Cyprus. The position of my country on this issue is that any sound settlement should be based on the withdrawal of the Israeli troops from all the territories occupied since 1967 and the respect of the national rights of the Palestinian people. Under no circumstances can the acquisition of territories by force be condoned or military occupation be taken as creating any rights. Consequently, we support the full implementation of the relevant United Nations resolutions and all efforts aimed in that direction. Certain initiatives may have brought about a measure of peace in the area. But real peace is not simply the absence of war. The situation remains grave and, if no comprehensive and just solution is found in the near future, there is a serious clanger of conflagration with incalculable repercussions.
14. I turn now to the question of Cyprus, an item on the agenda extensively discussed by the General Assembly at its twenty-ninth session, when I had the opportunity of telling the Assembly [2251st meeting] of the tragic fate that has befallen my country, a small, non-aligned and defenseless State Member of this Organization. I believe it would be appropriate and understandable if I dealt at some length with this problem, which is not only close to my heart and mind but also serves to bring into focus some of the more disquieting realities facing the world today.
15.	The Republic of Cyprus, since July 1974, has been dismembered as a result of the armed aggression by Turkey. In consequence of this aggression, unprecedented in our times in its ferocity and inhumanity, nearly 40 per cent of the territory of Cyprus, in which 70 per cent of its economic resources are located, has come under the military occupation of the invader.
16.	Two hundred thousand Cypriots. one third of the total population of the island, have been uprooted from their ancestral homes and have become destitute refugees in their own country. The killing in cold blood of thousands of people, including women and children, assumed the dimensions of a genocide which is paralleled in history by the massacres of the Armenians in 1915. Desecration of places of worship, destruction of priceless archaeological treasures, looting and usurpation of properties, rapes and other crimes, too many to be recounted, compose the tragedy brought about by operation Attila, as Turkey called its military operation in Cyprus.
17.	Another aspect, and a very' tragic one, is that of the missing persons. More than 2.000 persons are missing. Evidence exists that many of these persons were alive in the hands of the Turkish army after the cease-fire became effective. Authentic photographs of several such persons taken at the time of their seizure by the Turkish forces have appeared in the foreign press, including Turkish newspapers, and in television documentaries. What has been the fate of those persons? We have persistently and repeatedly raised this grave matter with the Turkish side. The reply has been that no prisoners or hostages are being held, either in Turkey or in the occupied part of Cyprus.
18.	If this is so. are we to reach the conclusion that they have all been killed in cold Mood some time after their arrest? To this there has been no reply, and the families of all the missing persons are in constant agony as to whether their loved ones are still alive or whether they have been killed. We asked the Turkish side to arrange for a search operation to be carried out by the International Committee of the Red Cross, which would be given freedom of movement to trace those persons or at least to discover the places where they were buried. The reply has so far been negative. This matter must be fully investigated and cleared up. My delegation will raise it in the appropriate Committee of the General Assembly, for the purpose of obtaining information on the fate of those missing persons, which would at least alleviate the agony of their families.
19.	Turkey, by its actions in Cyprus, flagrantly violates international law and every concept of human rights. The General Assembly, when it dealt with the Cyprus problem last year, at the initiative of the non- aligned States to whom we are deeply grateful  unanimously adopted resolution 3212 (XXIX). That resolution provided the framework for a solution to the problem. In its key provisions, it calls for respect of the sovereignty, independence, territorial integrity and non-alignment of the Republic of Cyprus, for the speedy withdrawal of all foreign armed forces from the Republic, the cessation of all foreign interference and for the taking of urgent measures for the return of the refugees in safety to their homes.
20.	That resolution of the General Assembly was endorsed by the Security Council in its resolution 365 (1974) of 13 December 1974, thus making its implementation mandatory.
21.	What has Turkey's attitude been towards those resolutions, and what does the record show one year later? It has been an attitude of contemptuous disregard of and non-compliance with any of the provisions of those resolutions. There has been no withdrawal of foreign troops, speedy or otherwise; there have been no measures for the return of the refugees to their homes, urgent or otherwise; there has been no cessation of foreign interference and no respect for the sovereignty, independence, territorial integrity and non-alignment of the Republic of Cyprus. All this despite the fact that Turkey also voted for resolution 3212 (XXIX). In casting its affirmative vote, Turkey was merely pretending to go along with the unanimity of the General Assembly.
22.	The United Nations resolutions on Cyprus also provide for negotiations between representatives of the Greek and Turkish Cypriots with a view to reaching freely a political settlement. Negotiations were indeed undertaken and carried out in Cyprus and, since last April, in Vienna and New York, under the personal auspices and direction of the Secretary-General. I very much regret that to date these negotiations have not produced any positive results. This has been entirely due to the negative attitude taken by Turkey towards the talks.
23.	It became obvious from the very start that there was no intention on the part of the Turkish side that meaningful negotiations should take place. The time of the talks was used by Turkey in order to consolidate its hold on the occupied territory and to create further situations of fails accomplis. Turkey, acting through its instrument, the Turkish-Cypriot leadership, took a series of arbitrary measures by unilaterally declaring a purported "Turkish Federated State of Cyprus", followed by setting up a "Constituent Assembly", drafting a "Constitution" and holding a "referendum" thereon.
24.	All these arbitrary acts were carried out during negotiations and, particularly, at a time when the Turkish Government had received a verbal note officially addressed to it by the Secretary-General, asking what steps it had taken or contemplated taking for the implementation of General Assembly resolution 3212 (XXIX), endorsed by Security Council resolution 365 (1974). To that request, Turkey evaded replying and finally made no response.
25.	This conduct of the Turkish Government demon-strates once more its lack of good faith in the negotiations. It should furthermore be pointed out that, under the continuing pressure of Turkey's military occupation, aggravated by the perpetration offails accomplis, negotiations could not be conducted "freely" as stipulated in the relevant resolutions.
26.	It should not be overlooked that when the parties engaged in any negotiation are at cross-purposes there can hardly be any prospect of positive results. Turkey's purpose is not to comply with the United Nations resolutions on an independent and territorially integral State of Cyprus, but to partition Cyprus. I would like in this connexion to clarify that I am not opposed to the negotiation process as such and that, on the contrary, I believe it to be the best means for achieving a peaceful solution of the problem. If the negotiations are to be fruitful, however, it is imperative that they be conducted meaningfully and in accordance with the express provisions of the relevant resolutions on Cyprus. I refer to Turkey's attitude towards the talks and not to that of the representative of the Turkish Cypriots, since the Turkish-Cypriot leadership is totally dependent upon, and directed by, Ankara.
27.	Turkey's lack of good faith in the negotiations and its real intentions can be seen from the fact that it is systematically channeling thousands of members of the Turkish population from Turkey, transplanting them into the occupied area, where they are being established in the usurped homes and properties of the expelled Cypriots. It may be recalled in this connexion that the Turkish Cypriots are, numerically speaking, but a relatively small minority of 18 per cent, as compared with the Greek-Cypriot majority of 82 per cent. The Turkish colonization process to which
I	have just referred is calculated to change the agelong demographic character of Cyprus.
28.	These are the facts which bear out the attitude and reveal the intentions of Turkey. Turkey has been trying to present the Cyprus situation as a dispute between the Greek and Turkish Cypriots, This is not the substance of the problem as it stands today. In its real essence, the problem is the aggression by Turkey and the continuing military occupation of a large part of the territory of Cyprus. I must say that the oppression of the Turkish military is felt not only by the Greek Cypriots but also by the bulk of the Turkish Cypriots. If the people of Cyprus are left free from outside interference, they can well settle any differences which may exist between them.
29.	Another fallacy which Turkish propaganda is trying to spread, especially among Islamic countries, is that religion lies at the root of the Cyprus problem. This is totally untrue. Religion has never been a cause of friction between Greek and Turkish Cypriots.
30.	In its effort to diminish the unfavorable impact on world opinion of its aggression and conduct in Cyprus, Turkey is falsely representing that, for
II	years, after 1963 the Turkish Cypriots suffered at the hands of the Government which allegedly deprived them of their freedom of movement and otherwise suppressed them. The reality is that the Turkish Cypriots suffered from the restrictions imposed on them by their leadership, acting in pursuance of Turkey's policy of division. A large number of them were forced by their leadership to move from their villages into enclaves and were prevented from having any dealings with their Greek compatriots, in a manner which adversely affected their economic and everyday life. These facts were clearly spelled out in the reports of the Secretary-General throughout all those years and are a matter of record. The Turkish Cypriots were 
also prevented from participating in the functions of the State, as a means of separatism paving the way to ultimate partition. Turkey's plans for partition appear in the proposals of the Turkish-Cypriot leadership submitted to the United Nations Mediator, Mr. Gaio Plaza, as set out in his official report of 1965.'
31.	The future of Cyprus as an independent country is at stake. The Turkish aggression against Cyprus wit! continue so long as Turkish forces continue to occupy part of its territory. This situation should not be tolerated by the United Nations. All necessary measures must be taken to restore fully the independence and territorial integrity of Cyprus, It might be said that a compromise should be sought. It is true that in many cases problems and disputes are solved by compromise, but in no case can there be a compromise of basic principles, particularly when independence and territorial integrity are involved. Cyprus is the victim of mutilating aggression. What kind of com-promise can there be between the victim and the aggressor, unless compromise is intended to mean capitulation to faits accomplis created by the use of force? In our case, I consider compromise based on the results of aggression and of the grave crime involved as immoral. As such, it cannot be legalized.
32.	Turkey alleges that its invasion of Cyprus was carried out by right under the Treaty of Guarantee to restore the constitutional order upset by the coup of July 1974. Turkey, together with the United Kingdom and Greece, guaranteed the constitution, the independence and the territorial integrity of Cyprus. I do no! wish at this juncture to e rater into the issue as to whether the Treaty of Guarantee gives such right of military intervention in Cyprus. In any case. Turkey, by its actions, destroyed the very object it had guaranteed to preserve. Ankara now speaks of new realities. What are these new- realities? Turkey's military occupation of 40 per cent of the territory of Cyprus, the uprooting of 200.000 indigenous Cypriots from their homes, and other situations brought about by the use of force are the so-called new realities which the Greek Cypriots are required to recognize and accept.
33.	Such violently accomplished facts might even be presented by the Turkish side as superseding the United Nations resolutions on Cyprus and as an excuse for non-compliance with their mandatory provisions. In no case, however, can situations established by (he use of force in violation of binding resolutions of the United Nations supersede such resolutions.
34.	It has also been alleged that the Turkish military intervention was intended to protect the Turkish Cypriot community and io secure their rights. But the colonization of the occupied territory by a population imported from Turkey and the looting and transfer to Turkey of large quantities of goods and valuable movables have nothing to do with the protection of the Turkish Cypriot community. On the contrary, ail these actions are dearly against the interest of the Turkish community. I do not think that Turkey is genuinely interested in the welfare of the Turkish Cypriot community. Turkey's seeming concern is a pretext for the promotion of its expansionist plans, and the Turkish Cypriots are but the unfortunate pawns manipulated by Turkey in pursuance of those plans.
35.	Indicative this expansionist policy is the repeated reference to the statement made in this Assembly by the Turkish Foreign Minister \2364ih meeting] to the "geopolitical" considerations behind Turkey's policy. "Geopolitics" ii the well known term used by the Nazis in justification of their policy of aggressive territorial expansion. Turkey's aims at such expansion over Cyprus on geopolitical grounds were spelled out as early as 1954. when the Prime Minister and the Foreign Minister of Turkey declared that Cyprus was an extension of continental Turkey and that it should revert to Turkey on the basis of geographic proximity.
36.	The Turkish Foreign Minister, in his address, referred to resolution 3212 (XXIX). but only to its provision regarding negotiations, m though there were no other cardinal and urgent provisions in the resolution. He did mil find it appropriate or expedient io make any mention of Turkey's obligation to implement the essential and urgent parts of the resolution regarding the return of the refugees and the cessation of Turkey's military intervention, or of what it contemplates doing in these respects. On the contrary, the Turkish Minister made proposals which are incompatible with the resolution and its purport. It is true that he spoke for the independence and territorial integrity of Cyprus, But that was mere lip-service, calculated to mislead; for Turkey "s actions in Cyprus speak knitter than its words.
37.	I confidently trust that Cyprus wiU not be left at the mercy of the invader. The United Nations resolution on Cyprus must not remain a dead letter.
38.	I have come to this body to week such urgent and effective measures by the United Nations as this tragic situation warrants.
39.	The implementation of General Assembly resolution 32l2tX'XIXI as mandatory endorsed by Security Council resolution 3651 1974) is a paramount necessity for positive progress towards a just and peaceful solution of the problem. I express the confident belief that the General Assembly will we the wisdom of taking effective steps no promote progress towards such a solution.
40. In the erst of the United Nations, when concerted efforts are exerted to ensure the prevalence of international law and order, it would be inconceivable to allow the strangulation of the independence of a small State Member of this Organization. if this is tolerated in the ease of Cyprus, ii will create a dangerous precedent for other small countries, especially those among the non-aligned. It should not be overlooked that the issue involved is not only the future of a mall country but also a broader issue: one of international security under the Charter, which is the primary concern of the United Nations and upon which the meaningfulness of the Organization stands or falls. If the tragic situation in Cyprus remains un-remedied, the message to the world will be that only force wins.
41. As 1 stated earlier. I believe that negotiations are an appropriate and available means or achieving a peaceful solution to the Cyprus problem. 1 am convinced that if such negotiations are curried out meaningfully in a spirit of goodwill and good faith, free from outside pressures and influences, they can lead to positive results within the framework of resolution 
3212 (XXIX). It is my fervent desire that Greek and Turkish Cypriots should live together in peace and co-operation as they have done for many years in the past and enjoy in common the benefits of the progress and prosperity of their country. The forcible movement of people and the exchange of properties are inhuman and will be to the detriment of both sides. Those Cypriots who wish to move and resettle elsewhere within the island may do so freely, but what is essential is that there be no usurpation of property and that all those who wish to return to their homes can do so in safety, as expressly provided in resolution 3212 (XXIX).
42.	If, as I hope, a settlement is reached on a viable State within the universally accepted norms, it should be respected by all both within and outside Cyprus. In this regard lessons should be drawn from the experience of the past, and such a settlement should be under broad and effective international guarantees. We want lasting peace, and lasting peace cannot be based on force but only on the exercise of reason, through mutual respect and understanding. Cyprus, located between three continents, could then become a bridge of unity in the whole region, as was its aspiration when it joined the United Nations.
43.	In our interdependent world, when the need for understanding, unity and co-operation among nations becomes increasingly realized and constructive moves are taken in this direction through the United Nations, it is a sad reality that within a small country like Cyprus so much outmoded separatism and division are being forced upon its people on ethnic grounds.
44.	My efforts have always been towards conciliation, co-operation and unity between the Greek and Turkish Cypriots, and I will persist with faith in this course. I know that the bulk of the Turkish Cypriots, no less than the Greek Cypriots, in their hearts share a common yearning for conciliation and co-operation. Even under present circumstances, this feeling is there and many are the occasions on which it bursts out.
45.	I am convinced that in an independent non- aligned Cyprus, freed from the threats of force and all outside interference, its people, Greek and Turkish Cypriots, can live together in harmony with mutual respect for their legitimate rights. In these circumstances there will be neither need for nor purpose in the existence of any armies. In this respect I wish to state that the Government of Cyprus supports a fully demilitarized State of Cyprus and to that end is prepared completely to disband its armed forces.
46.	Beyond all the achievements of the human intellect, it is the human spirit that will determine the fate of man on this planet. Technology in its gigantic progress is rendering obvious the need for ethic principles in the conduct of life for the very survival of mankind. The Charter of the United Nations provides the pattern for such conduct on the international level. I may say, in all humility, that Cyprus, within its modest means, has invariably supported adherence to the Charter on all occasions and will steadfastly follow that path.
47 May God guide us all to what is right so that we may outgrow the past and have as a measure of our decisions truth, justice and love; that we may hear the deep tones of the spirit, seek the wisdom that liberates from self and master circumstances by the power of principle, so that lasting peace in justice may become a reality on our planet earth.
48.	Before concluding I wish to express once more to the Secretary-General our deep gratitude for all he has been doing for my country. I also wish to record our warm appreciation of his Special Representative in Cyprus, Ambassador Luis Weckmann-Mufioz, for his valuable services in the discharge of his mission in the island, as well as to the Secretary-General's collaborators in New York, Mr. Guyer and Mr. Urquhart.
49.	Our sincere thanks are also extended to the Commander of the United Nations Peace-keeping Force in Cyprus [UNFICYP], General Prem Chand, and to all the officers and men serving under his command for the excellent manner in which they carry out their difficult duties in the UNFICYP operation as well as in humanitarian matters.
50.	We are also very grateful to those countries which are contributing military and police contingents to the Force, as well as to those which make its functioning possible by financial contributions.
51.	Gratitude is due also to the United Nations High Commissioner for Refugees, Prince Sadruddin Aga Khan, for his exemplary humanitarian work in alleviating suffering in Cyprus, as well as to those countries and organizations which have been contributing for that purpose.
52.	I also pay a special tribute to those delegations which have given support to the cause of Cyprus and have expressed their concern for the plight of its people, both in the course of this general debate and in other international forums. In this respect I wish to make particular mention of the Conference of Commonwealth Heads of Government at Kingston last May and the Conference of Ministers for Foreign Affairs of Non-Aligned Countries at Lima in August of this year and their full support for a just solution to the problem of Cyprus.


